DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-4, 6, 8-17, and 19-22 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 4/6/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6,8 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2005/0133195 by Weng in view of US Patent Application Number 2003/0070794 by Ohira.

Regarding claim 1, Weng discloses a heat exchanger (heat exchanger 23), comprising:
A first chamber (lower heat exchange tube 232) for receipt of a flow of cool fluid (refrigerant R), the first chamber defining a first inlet for an ingress of the cool fluid into the first chamber (refrigerant delivery tube L2) and a first outlet for an egress of the cool fluid from the first chamber (refrigerant delivery tube L3);
A second chamber (upper heat exchange tube 231) for receipt of a flow of hot fluid (water w), the second chamber defining a second inlet for an ingress of the hot fluid into the second chamber (water delivery tube 223) and a second outlet for an egress of the hot fluid from the second chamber (water delivery tube 227); and
A buffer fluid flowpath (vertical heat tubes 233) for circulation of a buffer fluid therethrough (refrigerant R1), the buffer fluid flowpath disposed between the first chamber and the second chamber (see Figure 4),
Wherein the buffer fluid circulates within the buffer fluid flowpath disposed between the first chamber and the chamber to transfer heat from the hot fluid to the cool fluid (see Figure 4);
Wherein the first chamber comprises a first wall (2321 in Figure 5), the second chamber comprises a second wall (2311 in Figure 5), and the buffer fluid flowpath comprises a third wall (see walls of 233),
Wherein the buffer fluid flowpath comprises a first segment and a second segment, the first segment surrounding the first chamber (see 231 in Figure 5) and the second segment surrounding the second chamber (see 232 in Figure 5), the third wall disposed between the first segment and the second segment such that the cool fluid is separated from the hot fluid by the first wall, the second wall, and the third wall (Figure 5 shows the water in 2311 being separated from the refrigerant in 2321), and
Wherein the first segment is adjacent the second segment along the third wall such that the first segment is in thermal communication with the second segment along the third wall (Figure 5 shows the vertical portion of wall 233 connection segments 231 and 232).  
Weng does not disclose the buffer fluid flowpath comprising a buffer fluid inlet for an ingress of the buffer fluid (upper branch pipe 11) and a buffer fluid outlet for an egress of the buffer fluid (lower confluence pipe 12).  However, this limitation is taught by Ohira.  Ohira discloses a buffer fluid flowpath comprising a buffer fluid inlet for an ingress of the buffer fluid (upper branch pipe 11) and a buffer fluid outlet for an egress of the buffer fluid (lower confluence pipe 12),  It would be obvious to a person having ordinary skill in the art to modify Weng using the teachings from Ohira in order to be able to introduce and remove the buffer fluid so that new buffer fluid can be circulated to prevent contamination or buildup.  

Regarding claim 2 (dependent on claim 1), Ohira further teaches a recirculation pump pumps the buffer fluid to establish circulation of the buffer fluid through the buffer fluid flowpath.  Paragraph 20 discloses “The intermediate heating medium Z flows into each outer tuber 3 in a branching state via an upper branch pipe 11 provided with a pump 9”.

Regarding claim 3 (dependent on claim 1), Weng discloses circulation of the buffer fluid through the buffer fluid flowpath is established by natural convection.  Paragraph 21 discloses “the first refrigerant medium R1 in the vertical heat tubes 233 generation circulation effect due to natural convection to enable air intake that passes through the heat tubes 233 to generate heat discharge or absorbing effect”.  

Regarding claim 4 (dependent on claim 1), Weng discloses an outer wall (casing 20) surrounding each of the first chamber (upper heat exchange tube 231), the second chamber (lower heat exchange tube 232), and the buffer fluid flowpath (vertical heat exchange tubes 233).

Regarding claim 6 (dependent on claim 1), Weng discloses the buffer fluid flow path comprising a cross-flow tube, the cross-flow tube oriented perpendicular to the first chamber and the second chamber, wherein the cross-flow tube extends from the first segment to the second segment, and wherein a flow of the buffer fluid in the cross-flow tube is perpendicular to both the flow of cool fluid and the flow of hot fluid (see vertical heat exchange tubes 233 in Figures 4 and 5).  

Regarding claim 8 (dependent on claim 1), Weng discloses the buffer fluid circulating in a first direction in the first segment and in a second direction in the second segment, the first direction different from the second direction such that a counter-flow of the buffer fluid is established along the third wall (see the arrows above tube 231 and below tube 232 in Figure 4).

Claim 9 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2005/0133195 by Weng in view of US Patent Application Number 2003/0070794 by Ohira, in further view of US Patent Application Number 2018/0347468 by Caimano.

Regarding claim 9 (dependent on claim 7), Weng further teaches the outer wall defining an outer surface (casing 20).  
Weng and Ohira do not disclose a thermal insulation surrounding the outer surface.  However, this limitation is taught by Caimano.  Paragraph 67 discloses “housing 130 of heat exchanger 100 may be formed from a rigid, thermally insulating material”.  It would be obvious to a person having ordinary skill in the art to modify Ohira and Weng using the teachings from Caimano in order to protect the surrounding environment and components from the heat within the heat exchanger and vice versa.

Claim 15 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2005/0133195 by Weng in view of US Patent Application Number 2003/0070794 by Ohira, in further view of US Patent Number 5,149,018 to Clark.

Regarding claim 15 (dependent on claim 1), Weng and Ohira do not disclose the cool fluid is a fuel of a hypersonic propulsion engine, and wherein the hot fluid is air flowing to the hypersonic propulsion engine during hypersonic flight operation of the hypersonic propulsion engine.  However, this limitation is taught by Clark.  Column 4, lines 13-17 disclose “The cooling system also has a secondary cooling loop 50, which uses the heat capacity of the stored, non-cryogenic jet fuel as an additional heat sink for the primary cooling loop 33” and lines 29-32 disclose “The cooled air 59a and 59b, exiting these additional heat exchangers, may be used to cool other hot components of the aircraft, such as the turbojet engines”.  It would be obvious to a person having ordinary skill in the art to modify Ohira using the teachings from Clark in order to use the heat exchanger of Ohira in applications that require heat exchangers such as the aircraft of Clark.

Claims 10-11 and 20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,149,018 to Clark in view of US Patent Application Number 2003/0070794 by Ohira.

Regarding claim 20, Clark discloses a hypersonic vehicle (column 3, lines 8-9 disclose “A non-cryogenically fueled, hypersonic reconnaissance aircraft”), comprising:
A hypersonic propulsion engine comprising a combustion section (ram-jet engine 30) and a ducting assembly comprising an outer case (see Figure 1);
A fuel delivery system for providing a flow of fuel to the combustion section of the hypersonic propulsion engine, the fuel delivery system comprising a fuel tank (claim 2 discloses “a non-cryogenic fuel tank for non-cryogenic fuel”); and
A heat exchanger in flow communication with the fuel tank and bleed air from the hypersonic propulsion engine (52, 54, 56), the heat exchanger comprising
A first chamber for receipt of a flow of fuel (see flow path for fuel within heat exchanger 52 in Figure 3), the first chamber defining a first inlet for an ingress of the fuel in to the first chamber (left side of the fuel flow path) and a first outlet for an egress of the fuel from the first chamber (right side of the fuel flow path);
A second chamber for receipt of a flow of bleed air (see flow path for diffuser bleed air 58), the second chamber defining a second inlet for an ingress of the bleed air into the second chamber (left side of 58 in Figure 3) and a second outlet for an egress of the bleed air from the second chamber (see flow path for cooled air 59a and 59b); and
A buffer fluid flowpath for circulation of a buffer fluid therethrough (primary cooling loop 40), wherein the buffer fluid circulates within the buffer fluid flowpath disposed between the first chamber and the second chamber to transfer heat from the bleed air to the fuel (see Figure 3);
A buffer fluid recuperator (wing heat exchanger 44) disposed upstream of the second chamber and downstream of the first chamber (since the buffer fluid travels in a loop, wing heat exchanger 44 is upstream of exchangers 54 and 56 for the bleed air and downstream of exchanger 52 for the fuel in Figure 3);
A buffer fluid heat exchanger having an inlet for receipt of the buffer fluid from the buffer fluid recuperator and an outlet for discharge of the buffer fluid to the buffer fluid recuperator (Figure 3 shows gas path wall cooling 30 having an inlet on the right for receipt of the buffer fluid exiting from wing heat exchanger 44 and an outlet on the left for discharge of the buffer fluid to the wing heat exchanger).
Clark does not disclose the heat exchanger being disposed outside the outer case.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the heat exchanger wherever desired to provide efficient flow and contact between the fluids, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Clark does not disclose the buffer fluid flowpath comprising a buffer fluid inlet for an ingress of the buffer fluid and a buffer fluid outlet for an egress of the buffer fluid.  However, this limitation is taught by Ohira.  Ohira discloses the buffer fluid flowpath comprising a buffer fluid inlet for an ingress of the buffer fluid (branch pipe 11) and a buffer fluid outlet for an egress of the buffer fluid (confluence pipe 12).  It would be obvious to a person having ordinary skill in the art to modify Clark using the teachings from Ohira to use a known way to provide heat exchanger between a hot, a cold, and a buffer fluid.
Clark and Ohira do not disclose the recuperator being disposed between the buffer fluid inlet and the second chamber and between the first chamber and the buffer fluid outlet.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wing heat exchange 44 at whatever location was desired to provide the temperature moderation to the primary cooling loop, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 10 (dependent on claim 20), Ohira further teaches the first chamber comprising a plurality of cool fluid tubes (inner tubes 2), and wherein the buffer fluid flowpath surrounds each cool fluid tube of the plurality of cool fluid tubes (see Figure 2).

Regarding claim 11 (dependent on claim 20), Ohira further teaches the buffer fluid flowpath defining an outer surface, and wherein the second chamber surrounds the buffer fluid flowpath such that the hot fluid flows against the outer surface of the buffer fluid flowpath (see Figure 2).  

Claim 12-13 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,149,018 to Clark in view of US Patent Application Number 2003/0070794 by Ohira, in further view of US Patent Application Number 2005/0133195 by Weng.

Regarding claim 12 (dependent on claim 10), Ohira further teaches the buffer fluid flowpath comprising a plurality of buffer fluid tubes and each cool fluid tube of the plurality of cool fluid tubes is disposed within a respective one of the buffer fluid tubes of the plurality of buffer fluid tubes (see Figure 2), 
Clark and Ohira do not disclose wherein each buffer fluid tube of the plurality of buffer fluid tubes comprises an inner concentric wall with an outer walls and a first plurality of radial wall segments radially connecting the inner wall and the outer wall, a respective one cool fluid tube of the plurality of cool fluid tubes disposed within the inner wall, the first plurality of radial wall segments circumferentially spaced apart from one another to define a first plurality of passages between the inner wall and the outer wall through which the buffer fluid flows.  However, this limitation is taught by Weng.  Figure 4 shows the portions of 233 around exchange tubes 231 and 232 having at least two concentric walls (walls defining the portions around the exchange tubes and walls defining branch tubes 2311) and radial segments circumferentially spaced apart from one another to define a plurality of passages through which the buffer fluid flows (see vertical branch segments connecting the portions around the exchange tubes and branch tubes 2311 in Figure 4).  It would be obvious to a person having ordinary skill in the art to modify Clark and Ohira using the teachings from Weng to use a known way to position buffer fluid tubes in relation to the heat exchange fluids.

Regarding claim 13 (dependent on claim 12), Weng does not disclose a second plurality of radial wall segments radially connecting the inner wall to the respective one cool fluid tube of the plurality of cool fluid tubes, the second plurality of radial wall segments circumferentially spaced apart from one another to define a second plurality of passages between the inner wall and the outer wall through which the buffer fluid flows.  However, having already disclosed radial segments between the buffer fluid tubes and the fluids within the chambers 231 and 232 (vertical branch segments connecting the portions around the exchange tubes and branch tubes 2311 in Figure 4), it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide addition radial segments to facilitate better flow and heat transfer between the fluids, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 14, 16-17, 19, and 21-22 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,149,018 to Clark in view of US Patent Application Number 2003/0070794 by Ohira, in further view of US Patent Number 9,719,733 to Yang

Regarding claim 14 (dependent on claim 10), Ohira further teaches the buffer fluid flowpath comprising a plurality of buffer fluid tubes and each cool fluid tube of the plurality of cool fluid tubes is disposed within a respective one of the buffer fluid tubes of the plurality of buffer fluid tubes, wherein each buffer fluid tube of the plurality of buffer fluid tubes are offset from one another to define a plurality of passages through which the buffer fluid flows (see Figure 2).
Clark and Ohira do not disclose a arcuate wall segment radially connecting the respective one buffer fluid tube of the plurality of buffer fluid tubes to a respective one cool fluid tube of the plurality of cool fluid tubes disposed within the respective one buffer fluid tube of the plurality of buffer fluid tubes.  However, this limitation is taught by Yang.  Yang discloses a system having an outer pipe 201, and inner pipe 101, and an arcuate wall segment 222 radially connecting the outer tube and the inner tube (see Figures 12 and 14).  Column 6, line 43 suggests that this enhances the heat transfer effect.  It would be obvious to a person having ordinary skill in the art to modify Clark and Ohira using the teachings from Yang in order to enhance the heat transfer to the buffer fluid and to better maintain the position of the inner tube with respect to the outer tube.
Clark, Ohira, and Yang do not disclose a plurality of arcuate wall segments, and wherein the plurality of arcuate wall segments are offset from one another to define a plurality of passages through which the buffer fluid flows.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional arcuate wall segments for additional guiding segments and to provide additional reinforcement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 16, Clark discloses a heat exchanger system for a propulsion engine (column 3, lines 8-9 disclose “A non-cryogenically fueled, hypersonic reconnaissance aircraft”), comprising:
A first chamber for receipt of a flow of fuel (see flow path for fuel within heat exchanger 52 in Figure 3), the first chamber defining a first inlet for an ingress of the fuel in to the first chamber (left side of the fuel flow path) and a first outlet for an egress of the fuel from the first chamber (right side of the fuel flow path);
A second chamber for receipt of a flow of bleed air (see flow path for diffuser bleed air 58), the second chamber defining a second inlet for an ingress of the bleed air into the second chamber (left side of 58 in Figure 3) and a second outlet for an egress of the bleed air from the second chamber (see flow path for cooled air 59a and 59b); and
A buffer fluid flowpath for circulation of a flow of buffer fluid therethrough (primary cooling loop 40).
Clark does not disclose the buffer fluid flowpath comprising a buffer fluid inlet for an ingress of the buffer fluid and a buffer fluid outlet for an egress of the buffer fluid, wherein a first wall defines the first chamber and separates the first chamber from the buffer fluid flowpath and a second wall separates the second chamber from the buffer fluid flowpath, wherein the second wall surrounds the first wall such that the first wall and the second wall define therebetween at least a portion of the buffer fluid flowpath and flow of fuel is separated from the flow of bleed air by the flow of buffer fluid.  However, this limitation is taught by Ohira.  Ohira discloses the buffer fluid flowpath comprising a buffer fluid inlet for an ingress of the buffer fluid (branch pipe 11) and a buffer fluid outlet for an egress of the buffer fluid (confluence pipe 12), a first wall separates the first chamber from the buffer fluid flowpath  (inner tubes 2) and a second wall separates the second chamber from the buffer fluid flowpath (outer tubes 3), and wherein the first wall is adjacent the second wall and the first wall and the second wall define at least a portion of the buffer fluid flowpath that extends between the first chamber and the second chamber such that the flow of fuel is separated from the flow of bleed air by the flow of buffer fluid (see Figure 2).  It would be obvious to a person having ordinary skill in the art to modify Clark using the teachings from Ohira to use a known way to provide heat exchanger between a hot, a cold, and a buffer fluid.  
Clark and Ohira do not disclose a arcuate wall segment radially connecting the respective one buffer fluid tube of the plurality of buffer fluid tubes to a respective one cool fluid tube of the plurality of cool fluid tubes disposed within the respective one buffer fluid tube of the plurality of buffer fluid tubes.  However, this limitation is taught by Yang.  Yang discloses a system having an outer pipe 201, and inner pipe 101, and an arcuate wall segment 222 radially connecting the outer tube and the inner tube (see Figures 12 and 14).  Column 6, line 43 suggests that this enhances the heat transfer effect.  It would be obvious to a person having ordinary skill in the art to modify Clark and Ohira using the teachings from Yang in order to enhance the heat transfer to the buffer fluid and to better maintain the position of the inner tube with respect to the outer tube.
Clark, Ohira, and Yang do not disclose a plurality of arcuate wall segments, and wherein the plurality of arcuate wall segments are offset from one another to define a plurality of passages through which the buffer fluid flows.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional arcuate wall segments for additional guiding segments and to provide additional reinforcement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 17 (dependent on claim 16), Clark discloses the buffer fluid circulates within the buffer fluid flowpath disposed between the first chamber and the second chamber to transfer heat from the air to the fuel (see primary cooling loop 40 in Figure 3).  

Regarding claim 19 (dependent on claim 16), Clark discloses a buffer fluid recuperator (wing heat exchanger 44), and a buffer fluid heat exchanger (gas path wall cooling 30), wherein the buffer fluid flowpath passes through both the buffer fluid recuperator and the buffer fluid heat exchanger (see primary cooling loop 40 in Figure 3).  

Regarding claims 21 (dependent on claim 16) and 22 (dependent on claim 16), Yang does not disclose a segment width of at least one arcuate wall segment of the plurality of arcuate wall segments is greater than a passage width of at least one passage of the plurality of passages or wherein a passage width of at least one passage of the plurality of passages varies from the first wall to the second wall.  However, it would have been an obvious matter of design choice to make the different portions of the wall segment of whatever form or shape was desired or expedient to provide the flow guidance and support desired. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered.
Applicant’s arguments regarding the newly amended limitations are moot in view of the current grounds of rejection.
Regarding the argument that Clark fails to teach a recuperator and a second heat exchanger, applicant’s description of the recuperate states that “the buffer fluid recuperator 34 cools the buffer fluid Fb, e.g., to maximize the temperature differential ΔT at the second chamber 304, which is the same function as wing heat exchanger 44 of Clark.  Similarly, gas path wall cooling 30 uses buffer fluid exiting wing heat exchanger 44 to cool the inlet, engine, and nozzle, before exiting to the wing heat exchanger 44 to be cooled again.  Therefore, the wing heat exchanger 44 and gas path wall cooling 30 of Clark read on the claimed recuperator and second heat exchanger.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642